Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James Cannon on 09/06/2022.

The application has been amended as follows: 
In reference to Claim 1, lines 9-11:
-- the inner buffer member and the outer buffer member are respectively made into a pre-formed structure from an inflatable air bag, and the inflatable air bag can form a plurality of air columns after being inflated--
Is changed to
-- the inner buffer member and the outer buffer member are respectively made into a pre-formed structure, forming an inflatable air bag, and the inner and outer buffer members, each forming a plurality of air columns after being inflated--

In reference to Claim 4, lines 2-5:
--the first buffer portion of the second inner buffer member is made of a first inflatable air bag and a second inflatable air bag, and at least a part of air columns of the first inflatable air bag and at least a part of air columns of the second inflatable air bag cross each other.--
Is changed to
-- the inflatable air bag comprising a first and second inflatable air bag; the first buffer portion of the second inner buffer member is made of the first inflatable air bag and the second inflatable air bag, and at least a part of air columns of the first inflatable air bag and at least a part of air columns of the second inflatable air bag cross each other.--

In reference to Claim 21, lines 9-11:
-- the inner buffer member and the outer buffer member are respectively made into a pre-formed structure from an inflatable air bag, and the inflatable air bag can form a plurality of air columns after being inflated--
Is changed to
-- the inner buffer member and the outer buffer member are respectively made into a pre-formed structure, forming an inflatable air bag, and the inner and outer buffer members, each forming a plurality of air columns after being inflated--

In reference to Claim 22, lines 9-11:
-- the inner buffer member and the outer buffer member are respectively made into a pre-formed structure from an inflatable air bag, and the inflatable air bag can form a plurality of air columns after being inflated--
Is changed to
-- the inner buffer member and the outer buffer member are respectively made into a pre-formed structure, forming an inflatable air bag, and the inner and outer buffer members, each forming a plurality of air columns after being inflated--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has amended the independent claim(s) to include the allowable dependent claim(s), which was/were indicated allowable subject matter and also amended to include any intervening claim(s) and/or Applicant has also converted allowable dependent claims into independent form by including all the intervening claims from which it depends upon. The claims are now in condition for allowance. Furthermore, none of the references, either alone or in proper combination, discloses or teaches the claimed invention in combination with the other limitations of the independent claim(s). Furthermore, the claims are allowed based on the combination and totality of the limitations presented in each claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735